Citation Nr: 1455712	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the March 4, 1998 rating  decision that assigned an effective date of September 17, 1997 for the grant of entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from September 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Evidence of the Veteran's combat service was already part of the record prior to the Veteran's most recent claim to reopen entitlement to service connection for PTSD in September 1997.

2.  The evidence of record at the time of the March 1998 rating decision did not undebatably lead to the conclusion that and an effective date earlier than September 17, 1997 for service connection for PTSD should have been assigned.   


CONCLUSION OF LAW

The March 1998 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA is inapplicable to CUE motions, and therefore need not be further discussed in this decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

CUE

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14 ).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44 .  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran filed a claim for service connection for a nervous condition in September 1975.  An October 1975 Certificate of Attending Physician from Dr. D.M. indicated that the Veteran had been seen three times between 1973 and 1974 for emotional strain, depression, insecurity, and inability to control temper.  He was diagnosed as having moderately severe emotional strain.  In October 1975, the Veteran's claim was denied.  The Veteran did not appeal.  

In May 1985, the Veteran filed a claim to reopen, seeking entitlement to service connection for "PTSD and/or nerves."  The Veteran provided statements in August 1985 and January 1986 regarding his military experience, and stated that because of his experience, he became violent, suffered from bouts of rage, had problems with his job, and was estranged from his family and friends.  A VA examination was conducted in September 1985, in which the examiner discussed the Veteran's deployment to Vietnam in 1969, including his combat duty as a machine gunner.  The examiner noted the Veteran's complaints of depression, going into violent rages when provoked, and losing his temper easily.  The Veteran was diagnosed with probable mixed personality disorder and multiple substance abuse.  The examiner also indicated that no specific stressor that could be identified with this examination, and that the Veteran's intrusive thoughts did not seem prominent.  In a November 1985 rating decision, the RO denied service connection for PTSD, relying on the results of the September 1985 VA examination, which diagnosed the Veteran with a mixed personality disorder and found no specific stressor that could be identified with PTSD.  The Veteran filed a notice of disagreement in January 1986, and a statement of the case (SOC) was issued in February 1986.  In June 1986, the Veteran stated that he misplaced his copy of the SOC and requested another copy so that he could proceed with his appeal.  No further correspondence was received until May 1995, when the Veteran filed a claim to reopen for service connection for PTSD, which was then administratively denied in December 1995, when the Veteran failed to provide information requested information regarding participation in a PTSD program.  

In September 1997, the Veteran again filed a claim to reopen for service connection for PTSD, which was received on September 17, 1997.  Included with his claim to reopen was a copy of his DD214, a Vietnam Combat Certificate, and the Veteran's responses to the PTSD questionnaire.  A VA examination was conducted in December 1997, in which the Veteran was diagnosed as having PTSD based on exposure to combat and war experiences.   Service connection for PTSD was granted in the March 1998 rating decision, and an effective date of September 17, 1997 was assigned.

The Veteran has alleged CUE in the assignment of the effective date of September 17, 1997 for the grant of service connection for PTSD, pursuant to the RO's March 1998 rating decision.  He contends that the RO received additional service records, consisting of the Veteran's Vietnam Combat Certificate and DD 214, in conjunction with his claim to reopen in September 1997; and then failed to properly apply the provisions of 38 C.F.R. § 3.156(c), which would have required the RO to reconsider his previously denied claim for service connection on the merits in November 1985.  

Under 38 C.F.R. § 3.156(c), as it read in 1998, when new and material evidence includes a supplemental report from a service department, the former decision must be reconsidered by the agency of original jurisdiction.  38 C.F.R. § 3.156(c) (1998).   38 C.F.R. § 3.156(c) has been subsequently amended, but the Court has clarified that "under either pre-amendment or amended section 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011); Vigil v. Peake, 22 Vet.App. 63, 65 (2008).

The Board acknowledges that the Veteran's Vietnam Combat Certificate was not part of the claims file prior to the Veteran's September 1997 claim.  While the March 1998 rating decision considered the Veteran's combat service when granting service connection for PTSD, the Veteran's DD214, which showed that he received a Purple Heart, and a Combat Infantryman Badge, was already a part of the claims file prior to September 1997, and was available at the time of the RO's November 1985 denial of service connection for PTSD on the merits.  Additionally, as noted above, the RO denied service connection for PTSD in November 1985 based upon the results of the September 1985 VA examination, which discussed the Veteran's service in a combat zone.  Despite the Veteran's combat service, the examiner did not diagnose the Veteran with PTSD, found that no specific stressor could be identified, and the Veteran did not have prominent intrusive thoughts.  As evidence of the Veteran's participation in combat was already part of the record prior to the March 1998 rating decision and was previously considered, the RO was not obligated to apply 38 C.F.R. § 3.156(c) in this case.  

Even if the RO had applied 38 C.F.R. § 3.156(c) in this case, it is not undebatable that an earlier effective date would be have assigned.  At the time of the March 1998 rating decision, service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  Although the record indicates that the Veteran suffered from psychiatric symptoms prior to September 17, 1997, the first evidence of a medical diagnosis of PTSD in the record was during the December 1997 VA examination.  The March 1998 rating decision referred to the fact that the effective date was assigned based on the "earliest date that VA treatment records show a diagnosis for the claimed disorder."  As discussed above, a determination of CUE specifically requires that it must be based on the record and law that existed at the time of the adjudication in question.  Because there was no required diagnosis of PTSD in the record prior to the December 1997 VA examination, it cannot be undebatable that an effective date earlier than September 17, 1997 for the grant of service connection for PTSD would have been warranted in this case.  If it is not clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).       

In sum, there is no showing that the RO committed CUE in the March 1998 rating decision.  Accordingly, as CUE has not been shown, the appeal is denied.


ORDER

As there was no CUE in the final March 1998 rating decision that granted service connection for PTSD and assigned an effective date of September 17, 1997, the appeal is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


